Citation Nr: 1331039	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  12-22 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel







INTRODUCTION

The Veteran served during peacetime from March 1978 to April 1982.  This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Houston, Texas Regional Office (RO).

The Veteran indicated in his August 2012 VA Form 9 that he wished to testify at a Board hearing.  A video-conference hearing before a Veterans Law Judge was scheduled for May 2013 and the Veteran was provided notice of this hearing in March 2013.  However, he failed to report to the scheduled hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA medical records from January 2010 to July 2012.  Those documents have been reviewed by the Board and the RO.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein have been accomplished.  

2.  The Veteran's bilateral hearing loss does not exceed a puretone threshold average of 27 decibels for the left ear and 29 decibels for the right ear.  Neither ear falls below a Maryland CNC speech discrimination score of 96 percent. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.85, 4.86, Diagnostic Code (DC) 6100 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In this case, the Veteran's claim for service connection for hearing loss was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue. 

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records and all other available post-service medical evidence identified by the Veteran have been obtained.  The Veteran's written statements are also of record.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

VA provided the Veteran with a VA contract examination in January 2012.  The Board finds the examination to be adequate because records from this examination indicate that the examiner considered the relevant history of the Veteran's symptoms, provided a sufficiently detailed description of the disability, and, as is more fully addressed herein, assessed the functional effects, in conjunction with the other evidence of record, of the hearing loss disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

Legal Principles

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

Once disability is established, levels of hearing loss are determined by considering the average puretone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b); Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned).  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness. 38 C.F.R. § 4.85, DC 6100.

The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  Exceptional patterns of hearing loss are present when the puretone threshold at 1000, 2000, 3000 and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  

Analysis

The Veteran's bilateral hearing loss is currently noncompensable under 38 C.F.R. § 4.85, DC 6100.  

In a September 2011 VA record, the Veteran reported that he had had "problems with my hearing" for the last year, that his hearing "comes and goes," and that "I feel pressure or like I am stopped up."  The audiologist noted right ear mild hearing loss at 250 Hz, normal hearing between 500 Hz and 2000 Hz, and mild to moderate hearing loss above 2000 Hz.  She also noted left ear mild hearing loss at 250 Hz, normal hearing between 500 Hz and 3000 Hz, and mild to moderate hearing loss above 3000 Hz.  To overcome difficulty hearing, the audiologist recommended that the Veteran employ "effective communication strategies," including speaking face-to-face without background noise. 

In a December 2011 statement, the Veteran reported difficulty hearing people talk, watching TV, and listening to music and that it is "hard to live like this."  In another appellant statement dated December 2011, the Veteran reported that his hearing gives him "a lot of problems" and that his ears pop.

A January 2012 VA contract examination noted mild bilateral hearing loss.  Objective testing revealed the following:

Puretone Threshold


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Right
30
30
30
25
30
30
30
Left
30
30
20
25
30
35
30

Puretone Threshold Average

Right
28.75
Left
26.25

Maryland CNC Speech Discrimination

Right
96
Left
96

The January 2012 VA contract examiner noted that the Veteran reported his functional loss impacted his daily life as he feels like his ears are plugged and that he often watches people's mouths to understand them.

VA medical records dated March 2012 noted that the Veteran had a functional deficit in hearing.  In an August 2012 VA Form 9, the Veteran reported that his hearing "comes and goes."

The Board finds that an initial compensable disability rating for bilateral hearing loss is not warranted, as evidence by the January 2012 VA contract examination test results.  Although the September 2011 VA record noted that the Veteran had mild to moderate hearing loss, objective audiometric findings are determinative of the schedular disability rating.  Lendenmann, 3 Vet. App. 345.

Here, objective audiometric test results do not warrant a compensable disability rating.  See 38 C.F.R. § 3.385; 38 C.F.R. § 4.85(b).  In the January 2012 VA contract examination, the Veteran's average puretone thresholds of 28.75 and 26.25 for the right and left ears, respectively, and Maryland CNC speech discrimination score of 96 for both ears result in a Roman numeral designation of I for both ears under Table VI.  See 38 C.F.R. § 4.85.  Intersecting the poorer ear with the better ear under Table VII-both ears are equal for purposes of Table VII-results in a noncompensable rating.  38 C.F.R. § 4.85(e).  Special monthly compensation under 38 C.F.R. § 3.350 is not applicable here because the Veteran's bilateral hearing loss is not equal to or greater than the minimum bilateral hearing loss required for a maximum rating evaluation under the rating schedule.  

The evidence does not show an exceptional level of impaired hearing such that 38 C.F.R. § 4.86 is applicable.  None of the puretone threshold frequencies in the January 2012 VA contract examination exceeded 55 decibels and the frequencies are not 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable DC.  Because there are specific DCs to evaluate hearing loss, consideration of other DCs for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific DC to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).  

Accordingly, the Board finds that the preponderance of the evidence is against an initial schedular compensable disability rating for bilateral hearing loss. 38 C.F.R. §§ 4.85, 4.86.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extraschedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun, 22 Vet. App. 111.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The January 2012 VA contract examiner noted that the Veteran often watches people's mouths to understand them and that his ears feel like they are plugged, the record provides additional insight into how his hearing loss affects him.  In the September 2011 VA audiological assessment, the Veteran reported that he had had "problems with my hearing" for the last year and that his hearing "comes and goes and I feel pressure or like I am stopped up."  In the appellant statement dated December 2011, the Veteran stated that he has difficulty hearing people talk, watching TV and listening to music and that it is "hard to live like this."  In another appellant statement dated December 2011, the Veteran reported that his hearing gives him "a lot of problems" and that his ears pop.  In an August 2012 VA Form 9, the Veteran again reported that his hearing "comes and goes."  Finally, in the September 2011 VA audiological assessment, the audiologist suggested that the Veteran could overcome his hearing challenges with "effective communication strategies," including speaking face-to-face without background noise.  Therefore, although the VA contract examiner did not fully describe the functional effects as required under Martinak, the Board finds that no prejudice results to the Veteran because the functional effects of his hearing loss are adequately addressed by the remainder of the record-especially statements by the Veteran and the September 2011 audiologist-and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted.


In this case the evidence does indicate an exceptional disability picture regarding the Veteran's hearing loss that would render the schedular criteria inadequate.  The Veteran's main symptoms appear to be difficulty hearing which is specifically contemplated in the diagnostic criteria.  Therefore, the Board concludes that the assigned scheduler evaluation reasonably describes the Veteran's hearing loss.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been reasonably raised by the record.  March 2012 VA medical records noted that the Veteran works as a construction foreman and the Veteran has not alleged that he is unable to work due to his hearing loss.  Therefore, the Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In deciding the Veteran's claim, the Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 119.  The Board does not find evidence that the Veteran's service-connected bilateral hearing loss should be increased for any other separate period based on the facts found during the whole appeal period.  

ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


